Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8, 11, 17, and 18 are pending and rejected. Claims 9, 12-16, and 20 are withdrawn. Claims 1 and 18 are amended and claims 10 and 19 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8, 11, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim has been amended to indicate that the irradiation is performed with an irradiation time of 75 minutes or less, however, there is insufficient support for this range in the specification. Paragraphs 0048-0050 indicate that the irradiation times can range from 60-75 minutes, 10-15 minutes, or 1-10 minutes, however, there is no support for having no lower limit for the range. Note MPEP 2163.05(III): With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement. Therefore, since the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zuilhof, US 2011/0251059 A1 (provided on the PTO-892 of April 14, 2020) in view of Sikka, US 2012/0009396 A1 and McCarthy, US 2002/0018854 A1.
	Regarding claims 1, 2, and 11, Zuilhof teaches a process for the modification of a surface of a solid material (process for modifying a solid material having a surface comprising hydroxyl-groups, 0025), comprising the step of: 
contacting the surface with a surface-modifying compound under irradiation with light of a wavelength in the range of 200 to 800 nm optionally in the presence of a photoinitiator (contacting the solid material under radiation with UV and/or visible light with a C2-C50 alkene and/or alkyne, where the wavelength of the radiation ranges from 200 to 800 nm, and the process can be carried out in the presence of a photoinitiator, 0025-0026), wherein 
2, 0025 and 0035, indicating that the surface groups will include Si-OH groups and where the alkenes/alkynes include a group Q that can be –Si(R1)3, 0041, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a silane group, i.e. –Si(R1)3, from the list of Q groups since Zuilhof indicates that it is a desirable group such that the modifying compound can be a hydrosilane). 
Therefore, Zuilhof teaches irradiating the surface with light of a wavelength within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Zuilhof teaches using a light wavelength within the range of instant claim 1 their teachings anticipate the range.
Zuilhof further teaches that the functional group Q includes –Si(R1)3, where R1 is independently selected from the group consisting of hydrogen, halogen, C1-C24 alkyl groups, etc., where the R1 groups may be selected independently from each other (s0041). They teach that the alkene and/or the alkyne has 2-50 carbon atoms and can be linear or branched (0041). They teach that alkyl groups may be linear or branched (0018). Therefore, they indicate that the alkene or alkyne can by a hydrosilane. Zuilhof also teaches that the surface can be exposed to a C2-C50 alkene and/or a C2-C50 alkyne (0010), indicating that a mixture of materials can be 
They do not teach using a hydrosilane meeting the claimed requirements.
Sikka teaches methods for creating spill-proof or spill-resistant surfaces through the use of hydrophobic or oleophobic edges, borders or/and boundaries that contain the water and other liquids inside the edges, borders and/or boundaries (abstract). They teach that the spill-resistant borders can be made by treating the surface with a variety of compositions that comprise agents that cause liquids to be retained within the area encompassed by the border, where the borders are formed by applying a composition to a surface that increases the hydrophobicity or oleophobicity of a portion of the surface that will serve as a border (0005). They teach that the spill resistant border can be formed on a variety of surfaces including glass and ceramic (0020). They teach applying an agent that increases the hydrophobicity to the surface by binding one or more hydrophobic functionalities to the portion of the surface where the border is to be located (0041). They teach that a hydrophobic border or surface is one that results in a water droplet forming a surface contact angle exceeding about 45° and less than about 150° at room temperatures (0042). They teach that a variety of silanizing agents can be employed to convert a portion of the surface into a spill resistant border (0045). They teach that silanizing agents have both leaving groups and terminal functionalities where terminal functionalities are groups that are not displaced by reaction with silicate containing glasses, e.g. R groups of compound of forming (I) (0045). They teach that leaving groups are those that are displaced from silanizing agents upon reaction with the silicate containing glasses to form bonds with the glass surface (0045). They teach that silanizing agents include compounds of formula I: R4-nSi-Xn, where n is an integer 
McCarthy teaches a method of modifying a surface by contacting the surface with a hydridosilane under conditions and for a time sufficient to form a covalent bond between a silicon atom of the hydridosilane and the oxygen atom of a hydroxyl group on the surface (abstract). They teach that the hydridosilane has formula I:

    PNG
    media_image1.png
    184
    180
    media_image1.png
    Greyscale

where at least one of Ra, Rb, Rc, and Rd is H, and at least one of Ra, Rb, Rc, and Rd is not H (abstract). They teach that each of Ra, Rb, Rc, and Rd is, independently H, linear C1-30 alkyl, branched C1-30 alkyl, cyclic C3-30 alkyl, linear C2-30 alkenyl, branched C2-30 alkenyl, linear C2-30 alkynyl, branched C2-30 alkynyl, C6-10 aryl, etc. (0005), such that the hydridosilane of McCarthy includes compounds meeting the alkenes and alkynes of a, Rb, Rc, and Rd is optionally substituted with fluorine (0005). They teach that the hydridosilanes are not moisture sensitive and are not corrosive, nor do they form corrosive by-products when they react with most surfaces, including metal oxide surfaces (0013). They teach that the modified surfaces have silane moieties covalently attached to the surfaces where the substituents of the silane moieties can be chosen to give the modified surfaces desired properties (0033). 
From the teachings of Sikka and McCarthy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the silanizing agents of Sikka having 1 or 2 hydrogen groups and 2 or 3 C6-20 alkyl groups that are optionally substituted with fluorine because Sikka teaches that such silanizing agents increase the hydrophobicity of a surface and are capable of reacting with Si-OH groups, where more than one silanizing agent can be used, they meet the hydridosilane formula of McCarthy, where McCarthy indicates that the hydridosilanes are not moisture sensitive and are not corrosive, and the silanizing agents of Sikka include those that meet the requirements for those of Zuilhof such that by including them with the alkenes and/or alkynes of Zuilhof it will be expected to provide a desirable material for increasing the hydrophobicity of the surface by reacting with the Si-OH groups on the surface, while also providing the benefit of being not moisture sensitive and not corrosive. Therefore, in the process of Zuilhof in view of Sikka and McCarthy the surface will be treated with the alkenes and/or alkynes of Zuilhof and a hydrosilane meeting the claimed formula, where one or two of Ra, Rb, Rc, and Rd is H and 2 or 3 are not H, where each of Ra, Rb, Rc, and Rd is, independently a linear or branched C6-20 alkyl that is optionally substituted by fluorine as suggested by one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
As to the irradiation time, Zuilhof teaches modifying the surface of synthetic fused silica for a time of 1, 2, 3, 5, 8, and 16 hours where the water contact angle is 80°, 98°, 99°, 105°, 109°, and 110° for each modification time, respectfully (0058 and Table 2). They teach that the contact angle increased with modification time, reaching a maximum values of 109±1° with a modification time of 8 hours (0059). As discussed above, Sikka teaches forming a hydrophobic border using silanizing agents, where a hydrophobic surface is one having a water contact angle exceeding 45° and less than 150° (abstract, 0042, and 0045). Sikka teaches forming the border on surfaces including fused silica glass (0020-0021). McCarthy teaches that the reaction between the hydridosilane and the hydroxyl groups on the surface occurs rapidly at low temperatures and in many cases 80% of the surface coverage is formed after 1 hour, where the reaction time can be extended, e.g. to 24 hours, if denser coverage is desired (0030), suggesting that a reaction time of 1 hour is suitable and can optionally be extended if needed.  From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed irradiation on a fused silica surface for a time of 1 hour because Zuilhof indicates that such a one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the irradiation time to be within the claimed range so as to provide a surface having the required hydrophobicity in the minimum time so as to provide an efficient process because Zuilhof teaches that increasing the irradiation time can increase the degree of hydrophobicity of the surface and Sikka indicates that a range of water contact angles can be desired for forming a hydrophobic surface, i.e. that a range of hydrophobicities are considered suitable, such that it will be expected to modify the surface to the required degree in the minimum time required. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Zuilhof in view of Sikka and McCarthy suggests the limitations of instant claim 1. Zuilhof further teaches irradiating the surface using a mask to selectively treat the surface (0011 and 0049-0050), such that a predetermined part of the surface is selectively subjected to the irradiation. Sikka also suggests masking a surface to provide a pattern (0017 and 0096-0097).
Regarding claim 4, Zuilhof in view of Sikka and McCarthy suggests the limitations of instant claim 1. Zuilhof further teaches that the step of contacting the material with radiation can be done with light of a wavelength in the range of 200 to less than 300 nm or with light of a wavelength in the range of 300 to 800 nm in the presence of a photoinitiator (0027-0029). They teach that good results are provided when irradiating with light having a wavelength in the range of 200 nm to less than 300 nm, preferably in the range of 248-275 nm (0031). They teach that in the presence of a suitable photoinitiator, the process gives good results at wavelengths above 300 nm (0032). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when irradiating at a wavelength of 248-275 nm, no photoinitiator is used because Zuilhof indicates that when irradiating at higher wavelengths a photoinitiator is needed but they do not indicate that a photoinitiator is needed at the lower wavelengths. Therefore, Zuilhof in view of Sikka and McCarthy suggests irradiating using light having a wavelength within the range of claim 4 in the absence of a photoinitiator. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Zuilhof in 
Regarding claim 6, Zuilhof in view of Sikka and McCarthy suggests the limitations of instant claim 1. Zuilhof further teaches that the alkene and/or alkyne can be used undiluted or it may be provided in a solution with a solvent (0043). They also indicate that the process can be done in the presence of a photoinitiator (0032). Sikka also teaches using the silanizing agents in a solution of hexane (0112 and 0144), such that the silanizing agent is considered to be in a solvent. McCarthy also teaches using the hydridosilane in an organic solvent (0029). Therefore, the surface modifying compound is contacted with the surface in the form of a surface-modifying compound composition comprising the surface modifying compound, a photoinitiator, and a solvent.
Regarding claim 8, Zuilhof in view of Sikka and McCarthy suggests the limitations of instant claim 1, where they suggest process a). Zuilhof further teach that that solid material has hydroxyl groups and comprises silica, glass (including fused silica and borosilicate glass), oxides of silicon, and SiO2 (0025 and 0035), such that the surface will have Si-OH groups. Sikka also teaches that the surface or substrate is glass such as fused silica glass, where the surface has Si-OH groups (0021, 0071, and 0076). McCarthy also teaches that the hydridosilane reacts with surface hydroxyl groups (abstract). Therefore, since the surface is hydroxylated and the solid material includes silica, the resulting surface is understood to also include Si-OH groups. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zuilhof in view of Sikka and McCarthy as applied to claim1 above, and further in view of Abate, US 2011/0123413 A1.
	Regarding claim 7, Zuilhof in view of Sikka and McCarthy suggests the limitations of instant claim 1. Zuilhof teaches that the process results in increasing the hydrophobicity of the surface indicating that it is desirable to form a surface having good hydrophobicity (0031 and 0044). As discussed above for claim 1, Zuilhof indicates that the alkene and/or alkyne includes a silane group (0041). Zuilhof also teaches that the process comprises the step of contacting the material under radiation with ultraviolet light and/or visible light, with the alkene and/or alkyne (0010), such that the modification involves the irradiation of UV light. Zuilhof also teaches that he R1 groups on the silane can be a halogen such as fluorine as well as alkyl groups (0041), such that the silane can be a fluorosilane. As discussed above for claim 6, the surface modifying compound can be included in a solvent so as to provide a surface modifying composition. 
	As discussed above for claim 1, Sikka and McCarthy also suggest including hydridosilanes to form the hydrophobic pattern because they are not moisture sensitive and are not corrosive, where the R groups are C6-20 alkyl groups that are optionally substituted with fluorine.
	They do not teach including in the composition a component that is reactive with it.
	Abate teaches coating materials, including photoactive coating materials, in the form of a sol-gel that can be formed as a coating where one or more portions of the sol-gel can be reacted to alter its hydrophobicity (abstract). They teach that the invention is 3(CH2)n silanes, where n can be greater than 1 and less than about 30 (0021), indicating that the silanes include alkyl silanes. They teach that in general, most silanes can be used, with the particular silane being chosen on the basis of desired properties such as hydrophobicity (0021). They teach that the silanes may be reacted to form networks within the sol gel and the degree of condensation may be controlled by controlling the reaction conditions, such as temperature, acid or base present, or the like (0021). They teach that more than one silane can be used in the sol gel (0021). They teach that fluorosilanes can be included to cause the resulting sol gel to exhibit greater hydrophobicity and that other silanes or other compounds that facilitate the production of polymers can be used 
	From the teachings of Abate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zuilhof in view of Sikka and McCarthy to have optimized the surface modifying composition to have included various silanes including fluorosilanes and then to have reacted the silanes using UV light to form a hydrophobic coating because Zuilhof is directed towards forming a hydrophobic coatings using surface modification agents that include silane groups having fluorine groups, alkene groups, and alkyl groups, Sikka suggests including silanes having alkyl groups that are optionally substituted with fluorine for forming a hydrophobic coating, and Abate indicates that the hydrophobicity of a coating can be controlled by reacting different In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	

Claims 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zuilhof in view of Sikka and McCarthy as applied to claim 1 above, and further in view of Curran, US 2013/0337226 A1.
	Regarding claim 5, Zuilhof in view of Sikka and McCarthy suggests the limitations of instant claim 1. Zuilhof teaches that the process results in increasing the hydrophobicity of the surface indicating that it is desirable to form a surface having good hydrophobicity (0031 and 0044). Sikka teaches abrading to activate SiO2 containing glasses and ceramics which causes roughness (0083).
	They do not teach treating the surface to have micro- and/or nanoscale surface roughness before the irradiation step.  
	Curran teaches a method of forming a self-cleaning coating on a substrate comprising the step of selecting a substrate, cleaning the substrate, and/or roughening the substrate using an abrasive to create microscopic tortuous grooves, and applying a hydrophobic chemical agent (abstract). They teach that “self-cleaning” and “superhydrophobic” are sometimes used interchangeably (0026), such that the self-cleaning coating is understood to be superhydrophobic. They teach that the water repellency of lotus plants is due to the micro-topography of their leaf surfaces (0025). They teach that man-made self-cleaning surfaces are most commonly fabricated by either creating micro/nanostructures on hydrophobic substrates or by chemically modifying a micro/nanostructured surface with molecules of low surface free energy (0033). They teach that the substrates used include silicon dioxide (0035). They teach that roughened surfaces tend to reduce adhesive force on water droplets, as trapped air in the interstitial spaces of the roughened surface results in a reduced liquid-to-solid contact area (0036). They teach that the microscopic tortuous grooves have a depth of 
From the teachings of Curran, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zuilhof in view of Sikka and McCarthy to have first treated the substrate surface with an abrasive to provide microscopic or microscale surface roughness because Curran teaches that forming such surface roughness on a silicon dioxide surface prior to applying a hydrophobic agent is beneficial in forming a hydrophobic or self-cleaning surface such that it will provide the desired and predictable result of improving the hydrophobicity of the treated surface as indicated by Curran. Therefore, the process of Zuilhof in view of Sikka, McCarthy, and Curran will include a step of treating the surface to have microscale surface roughness before the irradiation step. 
Regarding claim 17, Zuilhof in view of Sikka and McCarthy suggests the limitations of instant claim 1, as well as claims 3 and 4 where a predetermined part of the surface is selectively subjected to the irradiation and wherein the irradiation is performed in the absence of a photoinitiator and the light has a wavelength in the range of 200 nm to 300 nm.
Zuilhof in view of Sikka and McCarthy do not teach treating the surface to have micro- and/or nanoscale surface roughness before the irradiation step, however, as discussed above for claim 5, Curran provides the suggestion of abrading the surface to have microscale roughness before applying a hydrophobic agent to improve surface 
Regarding claim 18, Zuilhof in view of Sikka, McCarthy, and Curran suggest the limitations of instant claim 17. Zuilhof further teaches that it may be advantageous to perform the process according to the invention with a solution of the alkene and/or alkyne such that a solvent is used with the alkene and/or alkyne where suitable solvents include water and commonly used organic solvents (0043). Sikka also teaches using the silanizing agents in a solution of hexane (0112 and 0144), such that the silanizing agent is considered to be in a solvent. McCarthy also teaches using the hydrosilane in an inert organic solvent (0029). Therefore, in the process of Zuilhof in view of Sikka, McCarthy, and Curran, the surface-modifying compound is contacted with the surface in the form of a surface-modifying compound composition comprising the surface-modifying compound and a solvent.


Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered.
In light of the amendment to claim 1, a new 112(a) rejection has been made over the range of 75 minutes or less as discussed in the rejection above.
In light of the amendment to claim 18, the previous 112(b) rejection has been withdrawn. 
Regarding Applicant’s arguments over Zuilhof, it is noted that the rejection has been made to suggest including the silanizing agent of Sikka that has a formula that meets the claims surface modifying compound as well as meeting the alkene or alkyne formula of Zuilhof so as to provide a hydrophobic surface. Further, Sikka indicates that 
As to the irradiation time, Zuilhof indicates irradiating at times including 1 hour, which provide a water contact angle of 80° (Table 2). Sikka teaches forming hydrophobic surfaces where the contact angle is greater than 45° and less than 150° (abstract and 0042). Therefore, Zuilhof and Sikka provide the suggestion that irradiating for only 1 hour will provide a surface having a suitable hydrophobicity. Further, since Sikka indicates that there is a range of degrees of hydrophobicity that are suitable for a surface, the suggestion is also to optimize the irradiation time to provide a surface having the required degree of hydrophobicity in the minimum time period so as to increase the efficiency of the process. While Applicant indicates that the alkene chemistry is slow in paragraph 0004 of the PGPUB, it is noted that while claim 1 has been amended to provide a limited time period, there is no requirement to achieve the maximum water contact angle or a certain degree of hydrophobicity in the time frame. Therefore, since Sikka indicates a water contact angle of greater than 45° and less than 150° is suitable for a hydrophobic coating and Zuilhof indicates a water contact angle within that range can be provided in an hour, it indicates an irradiation time of 1 hour is suitable. Further, Applicant indicates that alkene modifications should be carried out in the absence of oxygen and water, however, there is no requirement that the atmosphere includes oxygen or water. Additionally, Zuilhof indicate shat water is a suitable solvent 
Regarding Applicant’s arguments over the hydrosilanes of McCarthy not being able to react with hydroxyl groups on non-metal surfaces such as SiO2, the added reference of Sikka provides hydrosilanes that meet the formula of McCarthy and Sikka indicates that the hydrosilanes do react with Si-OH groups on silica surfaces (0071 and 0076). Therefore, the opposing evidence of Sikka would suggest that the hydrosilanes will react with the Si-OH surface. 
As to Applicant’s argument over the McCarthy process, it is noted that while McCarthy provides long reaction times, they also indicate that in many cases 80% of the surface coverage is formed after 1 hour, where the reaction time can be extended, e.g. to 24 hours, if denser coverage is desired (0030), suggesting that a reaction time of 1 hour is suitable and can optionally be extended if needed. Therefore, this, in combination with Zuilhof and Sikka would provide the suggestion that one hour will provide a surface with a desirable hydrophobicity. Additionally, Sikka provides the added support indicating that the hydrosilanes will react with Si-OH groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718